Citation Nr: 0004744	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  94-41 482A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating 
decision of the RO.  

The Board had previously remanded the case in September 1998 
for additional development and adjudication.  



ORDER TO VACATE

In July 1999, the Board issued a decision which denied the 
veteran's claim.  Shortly thereafter, the Board became aware 
that the veteran, through his representative, had submitted 
medical evidence pertinent to his claim in May 1999, prior to 
the certification of his appeal to the Board.  

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  See 38 C.F.R. § 20.904(a)(3) 
(1999).  Failure to provide the veteran an opportunity to 
have this new evidence considered by the RO prior to 
consideration by the Board constitutes a denial of due 
process of law.  See 38 C.F.R. § 19.31 (1999) (a supplemental 
statement of the case will be furnished to the veteran and 
his representative when additional pertinent evidence is 
received after the most recent supplemental statement of the 
case).  Therefore, the Board finds that VA must afford him an 
opportunity to have this new evidence considered by the RO 
prior to the Board's deliberation of the appeal.  

Accordingly, the July 1999 decision of the Board is vacated 
in its entirety.  The RO will review the evidence on a de 
novo basis, including the medical records submitted by the 
veteran's representative in May 1999.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
vacate decision does not constitute a decision of the Board 
on the merits of your appeal.  


